Citation Nr: 1737401	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-24 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of service connection for symmetrical lipomatosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction has since been transferred to the RO in Waco, Texas.

The October 2007 rating decision denied service connection for lymphoma.  The Veteran appealed via an August 2008 notice of disagreement.  According to the October 2007 rating decision, the present claim originates in a May 2007 statement from the Veteran.  In it, the Veteran referenced certain growths on his body, which, he was told, were lymphomas  The Board also notes that, in a December 2005 statement, the Veteran indicated that he developed "knots" on his body during service in Vietnam and that two of these "knots" were extracted in service.  More recently, at his April 2017 Board hearing, the Veteran again stated that a mass was removed from his right wrist in service.  He testified that he currently had similar masses all over his body.  He stated the biggest one was as big as a golf ball.

A review of the record reveals that, in February 1984, the Veteran submitted a claim of service connection for "tumors."  He stated that he had them all over his body and that two of them had been removed during service in Vietnam.  The Veteran further indicated that he had been exposed to Agent Orange in service.  Thereafter, in an August 1984 rating decision, the RO denied service connection for symmetrical lipomatosis, tinea cruris, and herpes simplex.  The RO acknowledged that, in August 1968, during service, the Veteran was treated for subcutaneous nodule present for several months and he gave a family history of same; in September of that same year, he had biopsy of a subcutaneous lesion of the right forearm; and in October 1969, he had excision of lipomata of the right wrist.  The RO also noted that, in September 1968, the Veteran was treated for a tinea infection.  As noted in the rating decision, a May 1984 VA examination resulted in diagnoses of herpes simplex, symmetrical lipomatosis, and tinea cruris.  The RO denied service connection for symmetrical lipomatosis based on a finding that this condition was congenital in nature.  It denied service connection for tinea cruris based on a finding that that the current disability was not related to the single episode of tinea infection in service.  Finally, it denied service connection for herpes simplex based on a finding that this condition was not shown in service.  Thereafter, in June 1992, the Veteran submitted a new claim of service connection to disabilities associated with exposure to Agent Orange.  In this context, he referenced "removed tissue of Agent Orange from arms" in 1968 and 1984.  In rating decisions dated February 1994 and April 1994, the RO reopened the previously denied claim and denied service connection for lipomatosis, tinea cruris, and herpes simplex, to include on a presumptive basis based on herbicide exposure.  

In view of the above, the Board finds that the Veteran's references to growths, knots, and masses on his body (made in the context of the current claim) refer to lipomas, not to a lymphoma.  A lipoma is defined as benign, soft, rubbery, encapsulated tumor of adipose tissue.  See Dorland's Illustrated Medical Dictionary 1063 (32nd ed. 2012).  In contrast, a lymphoma is defined as any neoplastic disorder of the lymphoid tissue, to include malignant ones.  Id. at 1086.  The Veteran has a history of lipomas and his description of current symptoms is consistent with that history.  In contrast, there is no argument or indication that the Veteran has a diagnosis of lymphoma.  Accordingly, the Board finds that the Veteran's claim encompasses any current disability manifested by lipomas.

As already stated, service connection for symmetrical lipomatosis was previously denied.  As such, the Board will consider the present claim as a petition to reopen the previously denied claim.  Hence, the issue on appeal has been recharacterized.

As mentioned above, in April 2017, the Veteran testified at a Board hearing held at the local RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the April 2017 Board hearing, the Veteran provided testimony that establishes the current presence of what appear to be lipomas in different parts of his body.  He further indicated that an upcoming treatment visit was scheduled for the week after the hearing at the VA facility in Longview, Texas.  VA treatment records were last associated with the claims file in June 2016.  As there is an indication of more recent treatment that could be relevant to the present claim, the Board finds that a remand is warranted to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records. All requests and responses for the records must be documented. If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2. If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




